Exhibit 10.1
AGREEMENT
THIS AGREEMENT (this “Agreement”) is entered into as of November 1, 2010 (the
“Effective Date”), between NCI Building Systems, Inc., a Delaware corporation
(the “Company”), and its wholly-owned subsidiary, NCI Group, Inc., a Nevada
corporation (“Employer”), and Richard W. Allen, a resident of the State of Texas
(“Employee”). The Company, Employer and Employee are sometimes hereinafter
collectively referred to as the “Parties.”
BACKGROUND
Employer hires and retains in its employment such personnel as are required by
the Company and its other Affiliates, and makes its employees so retained
available to provide services to the Company and its Affiliates.
This Agreement sets forth the terms and conditions of the employment of Employee
by Employer, and the duties and responsibilities of Employee, on the one hand,
and of Employer and the Company, on the other hand, to each other.
Capitalized terms not defined in the body of this Agreement have the meanings
set forth on the attached Appendix “A.”
AGREEMENT AMONG PARTIES
In consideration of the foregoing and of the mutual covenants and agreements set
forth in this Agreement, and subject to the terms and conditions set forth
herein, the Parties agree as follows:
     1. Employment. Employer hereby agrees to continue Employee in its employ,
and Employee hereby agrees to remain in the employ of Employer, pursuant to the
terms and conditions set forth herein.
     2. Duties and Authority. Employee shall serve as the Vice President—Finance
and Chief Accounting Officer of the Company or such other position or title to
which the Employee is promoted, with those authorities, duties and
responsibilities customary to that position and such other authorities, duties
and responsibilities as the Board of Directors of the Company (the “Board”) or
the Chief Executive Officer or his designee may reasonably assign Employee from
time to time. Employee shall use his best efforts, including the highest
standards of professional competence and integrity, and shall devote
substantially all of his business time and effort, in and to his employment
hereunder, and shall not engage in any other business activity which would
conflict with the rendition of his services hereunder, except that Employee may
hold directorships or related positions in charitable, educational or
not-for-profit organizations, or directorships in business organizations if
expressly approved by
Agreement
Page 1

 



--------------------------------------------------------------------------------



 



the Board, and make passive investments, which do not unreasonably interfere
with Employee’s day-to-day performance of his responsibilities to the Company.
     3. Term. This Agreement shall be effective as of the Effective Date, and
shall remain in effect until October 31, 2011 subject to earlier termination or
extension as described below. The period from the Effective Date until this
Agreement shall have expired in accordance with this Section or been terminated
in accordance with Section 5 is hereafter referred to as “the term hereof” or
“the term of this Agreement.” The term hereof shall be extended automatically
for an additional year as of November 1, 2011 and as of each subsequent annual
anniversary of such date (each such extension date is referred to herein as a
“Renewal Date”) unless at least one (1) year prior to any such Renewal Date
either Party shall have given notice to the other Party that the term of this
Agreement shall not be so extended. Notwithstanding any provision of this
Agreement to the contrary, if a Change in Control or Potential Change in Control
occurs, the term of this Agreement shall be extended for a period of two
(2) years after the date of the occurrence of the Change in Control or Potential
Change in Control, and the last day of such extended term shall become the
applicable Renewal Date.
     4. Compensation.
     a. Base Salary. Employer shall pay Employee a base salary at his current
annualized rate, payable in accordance with Employer’s normal payroll
procedures. The salary of Employee will be reviewed at least once annually by
the Company and/or, to the extent required, the Compensation Committee of the
Board. In the event that Employee’s salary is required to be approved by the
Compensation Committee of the Board, such review shall be conducted by the
Compensation Committee at the same time as it reviews the salaries of other
senior executives of the Company, and any adjustment shall be solely within the
discretion of the Compensation Committee of the Board.
     b. Annual Bonus. Employee shall participate under the currently existing
NCI Building Systems, Inc. Bonus Program, as amended and restated from time to
time (the “Bonus Plan”) or, if the Bonus Plan is amended, replaced or
superseded, under any amended, replacement or successor bonus program adopted
for senior executives of the Company and its Affiliates. Bonuses, if any, paid
to Employee pursuant to the Bonus Plan shall be paid after the end of each
fiscal year of the Company at the same time as bonuses are paid to other
participants, but no later than March 15 of the following calendar year.
Employee understands that bonuses cannot be earned under the Bonus Plan except
as specifically set forth therein based on the level of participation specified
by the Compensation Committee in its discretion and, if the employment of a
participant terminates for any reason prior to certain dates specified in the
Bonus Plan, no bonus shall be payable thereunder. In the event
Agreement
Page 2

 



--------------------------------------------------------------------------------



 



Employee terminates employment, for any reason other than Cause, after the end
of the fiscal year but before payment of the bonus, Employee shall be entitled
to receive the amount of the bonus that would have otherwise been payable under
the Bonus Plan, as determined by the Compensation Committee, on the date bonuses
are paid to other participants. Employee also understands that the Bonus Plan
may be amended, replaced, superseded or terminated at any time and from time to
time by the Board of Directors in its sole discretion.
     c. Health and Welfare Benefits. Employee shall be entitled to participate
in and receive the health, hospitalization, medical, dental, life insurance,
accidental death, disability and other insurance plans and benefits provided by
Employer and the Company, and to participate in the 401(k) and other qualified
profit-sharing, deferred compensation, pension, savings and other similar plans
of Employer and the Company, as and to the extent Employer and the Company
provide such benefits generally to other employees of Employer and the Company
or to executive employees of the Company. It is understood and agreed that such
benefits may be changed or discontinued from time to time in the sole discretion
of Employer and the Company.
     5. Termination Payments.
     a. Minimum Termination Compensation. Employee shall serve in an at-will
capacity and the Company and/or Employer may terminate the employment of
Employee at any time with or without Cause. Upon any termination of employment
of Employee for any reason other than as set forth in Section 5(b), whether on,
before or after the expiration of the term of this Agreement (including any
extension of the term hereof pursuant to the provisions of this Agreement),
Employee shall be entitled to receive (i) that portion of his annual base
salary, at the rate then in effect, earned by him or accrued for his account
through the date of the termination of his employment hereunder or for which he
is entitled to payment for events or circumstances occurring on or through the
date of termination of his employment, and (ii) any bonus to which he is
entitled under the Bonus Plan pursuant to Section 4(b) for the fiscal year
ending prior to the date of termination.
     b. Payment Following a Change in Control or Potential Change in Control. If
Employee’s employment is terminated by the Company without Cause or by Employee
for Good Reason within twenty-four (24) months after a Change in Control or
during a Potential Change in Control Period, then Employee shall be entitled to
receive (i) two (2) times his annual base salary at the highest annualized rate
in effect during the one (1) year period immediately preceding the date of the
Change in Control or Potential Change in Control, as applicable, (the “Payment”)
and (ii) medical and dental coverage at the active employee rate for the period
of
Agreement
Page 3

 



--------------------------------------------------------------------------------



 



coverage applicable to Employee (up to a maximum of eighteen (18) months) under
the Consolidated Omnibus Budget Reconciliation Act of 1985, currently embodied
in Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”).
The Payment shall be payable in a single lump sum within thirty (30) days of
termination, except as otherwise set forth in Section 25 hereof. The Employee’s
right to receive the Payment and benefits provided herein shall be conditioned
on the Employee’s execution, delivery and non-revocation of a general release of
any and all claims against the Company and its Affiliates within thirty
(30) days following the date of termination as set forth on Exhibit G
(“Exhibit G”) to the Investment Agreement, dated as of August 14, 2009, by and
between NCI Building Systems, Inc. and Clayton, Dubilier & Rice Fund VIII, L.P.,
as amended.
     c. Parachute Tax Limitation. Notwithstanding anything in this Agreement to
the contrary, if any amounts due to Employee under this Agreement and any other
plan or program or award of Employer, the Company or any Affiliate constitute a
“parachute payment,” as such term is defined in Section 280G(b)(2) of the Code,
and the amount of the parachute payment, reduced by the excise tax imposed
pursuant to Section 4999 of the Code, is less than the amount Employee would
receive if he were paid three times his “base amount,” as defined in
Section 280G(b)(3) of the Code, less one dollar, then the aggregate of the
amounts constituting the parachute payment shall be reduced to an amount that
will equal three times his base amount less one dollar. The calculations to be
made with respect to this subsection shall be made by an accounting firm jointly
selected by the Company and Employee and paid by the Company.
     d. No Duty to Mitigate. Notwithstanding anything in this Agreement to the
contrary, if Employee’s employment is terminated following a Change in Control
of the Company, Employee shall have no duty to seek other employment nor shall
any payments made or to be made to Employee pursuant to this Agreement following
such Change in Control be offset by any amount earned from other employment.
     e. Full Satisfaction of Obligations. Payment by Employer or the Company of
the amounts owed to Employee pursuant to this Section 5 shall fully satisfy all
obligations of Employer and the Company to Employee under this Agreement if the
employment of Employee is terminated hereunder prior to the expiration of the
term of this Agreement, and all obligations of Employer and Employee to each
other set forth in Sections 1 through 4 of this Agreement shall terminate and be
of no further force or effect. No termination of employment hereunder, whether
by Employer or Employee and whether with or without Cause or Good Reason, shall
terminate the provisions of Sections 6 or 7 or any subsequent sections of this
Agreement and each of such sections shall
Agreement
Page 4

 



--------------------------------------------------------------------------------



 



remain in full force and effect as binding obligations of the Parties in
accordance with their express terms or, if no express term is stated, until the
latest to expire of those sections having express terms.
     6. Business Disclosures. Employee acknowledges that Employee has had and
will have access to and has or will become familiar with all or substantially
all of the Confidential Information of the Company and its Affiliates. As a
material inducement to the Company and Employer to enter into this Agreement and
to pay to Employee the compensation stated herein, Employee covenants and agrees
that Employee will not, at any time during or following the termination of his
employment with the Company, directly or indirectly divulge or disclose for any
purpose whatsoever any Confidential Information that has been obtained by or
disclosed to Employee in connection with his employment with the Company or any
of its Affiliates. If Employee is required in or pursuant to any legal, judicial
or administrative proceeding (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, Employee shall notify, as
promptly as practicable, the Company of such request or requirement so that the
Company, at its expense, may seek an appropriate protective order or waive
compliance with the provisions of this Agreement, and/or take any other action
deemed appropriate by the Company. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled or required by law or
the order of any governmental, regulatory or self-regulatory body to disclose
the Confidential Information, Employee may disclose only that portion of the
requested Confidential Information which he is compelled or required to
disclose, and Employee will exercise his reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information.
     7. Non-Competition.
     a. Employee shall not, directly or indirectly and whether on his own behalf
or on behalf of any other person, partnership, association, corporation or other
entity, engage in or be an owner, director, officer, employee, agent, consultant
or other representative of or for, or lend money or equipment to or otherwise
support, any business that manufactures, engineers, markets, sells or provides,
within a 250-mile radius of any then existing manufacturing facility of the
Company and its subsidiaries and affiliates, metal building systems or
components (including, without limitation, primary and secondary framing
systems, roofing systems, end or side wall panels, insulated metal panels,
sectional or roll-up doors, windows, or other metal components of a building
structure), coated or painted steel or metal coils, coil coating or coil
painting services, or any other products or services that are the same as or
similar to those manufactured, engineered, marketed, sold or provided by the
Company or its subsidiaries and affiliates during the period of employment of
Employee. Ownership by Employee of equity securities of the Company, or of
equity securities in other public or privately-owned
Agreement
Page 5

 



--------------------------------------------------------------------------------



 



companies that compete with the Company constituting less than 1% of the voting
securities in such companies, shall be deemed not to be a breach of this
covenant. Employee agrees and stipulates that in any action or claim brought by
him or in any action or claim brought against him involving the provisions of
this Section 7, Employee hereby waives any claim or defense that the above
non-competition covenants are unenforceable, void or voidable, for any reason,
including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense.
The foregoing covenant in this Section 7.a shall remain in effect (i) during the
period of employment of Employee by the Company and Employer, and (ii) in the
event that Employee receives payment under Section 5.b hereof, for the period of
years following Employee’s termination that is equal to the multiple of annual
base salary to which Employee is entitled under Section 5.b hereof.
     b. Employee shall not, directly or indirectly and whether on his own behalf
or on behalf of any other person, partnership, association, corporation or other
entity, either (i) seek to hire or solicit the employment or service of any
employee, agent or consultant of the Company or its Affiliates in a commercial
capacity; (ii) in any manner attempt to influence or induce any employee, agent
or consultant of the Company or its Affiliates to leave the employment or
service of the Company or its Affiliates; (iii) use or disclose to any person,
partnership, association, corporation or other entity any information concerning
the names and addresses of any employees, agents or consultants of the Company
or its Affiliates unless such use or disclosure is of a personal nature, is
requested by the Company or is required by due process of law; or (iv) call
upon, solicit, divert or attempt to call upon, solicit or divert the business of
any customer, vendor or acquisition prospect of the Company or any of its
Affiliates with whom Employee dealt, directly or indirectly, during his
engagement with the Company or its Affiliates. Employee shall not be prohibited
from hiring or soliciting the employment or service of an agent or consultant of
the Company for purposes which do not violate Section 7 of this Agreement.
Employee agrees and stipulates that in any action or claim brought by him or in
any action or claim brought against him involving the provisions of this
Section 7, Employee hereby waives any claim or defense that the above
non-solicitation covenants are unenforceable, void or voidable, for any reason,
including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense.
The foregoing covenant in this Section 7.b shall remain in effect during the
period of employment of Employee by the Company and Employer and,
Agreement
Page 6

 



--------------------------------------------------------------------------------



 



after such employment terminates for any reason whatsoever, for a period of
three (3) years immediately following the longer of (i) the termination of such
employment or (ii) the period during which Employee is entitled to receive
payments under this Agreement.
     8. Consideration for Covenants; Reasonableness. Employee acknowledges and
agrees as follows:
     a. The Confidential Information of the Company and its Affiliates is unique
and was developed or acquired by them through the expenditure of valuable time
and resources; that Employer, the Company and their Affiliates derive
independent economic value from this Confidential Information not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use; that Employer, the Company and their Affiliates have
taken all prudent and necessary measures to preserve the proprietary and
confidential nature of its Confidential Information, and that the covenants set
forth in Sections 6 and 7 are the most reasonable, efficient and practical means
to protect the Confidential Information.
     b. The covenants set forth in Sections 6 and 7 are necessary to protect the
goodwill of the Company and its Affiliates during the employment of Employee
hereunder, and to ensure that such goodwill will be preserved and continued for
the benefit of the Company and its Affiliates after his employment terminates.
     c. Due to the nature of the business as heretofore conducted by the Company
and its Affiliates and as contemplated to be continued and conducted by the
Company and its Affiliates, the scope and the duration of the covenants set
forth in Sections 6 and 7 of this Agreement are in all respects reasonable.
     d. The covenants set forth in Sections 6 and 7 each constitute a separate
agreement independently supported by good and adequate consideration and that
each such agreement shall be severable from the other provisions of this
Agreement and shall survive this Agreement. The existence of any claim or cause
of action of Employee against Employer or the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer and the Company of the covenants and agreements of Employee set
forth in Sections 6 and 7.
     9. Surrender of Books and Records. Employee shall on the termination of his
employment in any manner immediately surrender to the Company all lists, books,
and records and other documents incident to the business of the Company and its
Affiliates, and all other property belonging to
Agreement
Page 7

 



--------------------------------------------------------------------------------



 



any of them, it being understood that all such lists, books, records and other
documents are the property of the Company and its Affiliates.
     10. Waiver of Breach. The failure of the Company, Employer or Employee at
any time to require performance by the other of any provision hereof shall in no
way affect any of their respective rights thereafter to enforce the same, nor
shall the waiver by the Company, Employer or Employee of any breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of any
provision or as a waiver of the provision itself.
     11. Remedies. In the event of Employee’s breach, or threatened breach, of
any term or provision contained in Section 6 or 7 of this Agreement, Employee
agrees that the Company and its Affiliates shall suffer irreparable harm not
compensable by damages or other legal remedies, and that accordingly the Company
and/or Employer shall be entitled to both temporary and permanent injunctive
relief without the necessity of independent proof by it as to the inadequacy of
legal remedies or the nature or extent of the irreparable harm suffered by it.
The right of the Company and/or Employer to such relief shall not be construed
to prevent it from pursuing, either consecutively or concurrently, any and all
other legal or equitable remedies available to it for such breach or threatened
breach, specifically including, without limitation, the recovery of monetary
damages.
     12. Severability. It is the desire and intent of the Parties that the
provisions of Sections 6 and 7 be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought. If any provision of Sections 6 or 7 relating to the time period, scope
of activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, scope of
activities or geographic area, the same shall be reduced to the maximum which
such court deems enforceable. If any provision of Sections 6 and 7 other than
those described in the preceding sentence are adjudicated to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the intentions and agreement of the Parties. Furthermore, if any other
provision contained in this Agreement should be held illegal, invalid or
unenforceable in whole or in part by a court of competent jurisdiction, then it
is the intent of the Parties hereto that the balance of this Agreement be
enforced to the fullest extent permitted by applicable law and, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement, a provision as similar in its terms to such invalid
provision as may be possible and be legal, valid, and enforceable.
     13. Attorneys’ Fees. In the event of any suit or judicial proceeding (other
than an arbitration proceeding) between the Parties hereto with respect to this
Agreement, the prevailing Party shall, in addition to such other relief as the
court may award, be entitled to reasonable attorneys’ fees and costs, all as
Agreement
Page 8

 



--------------------------------------------------------------------------------



 



actually incurred and including, without limitation, attorneys’ fees and costs
incurred in appellate proceedings; provided, however, that following a Change in
Control of the Company, only Employee will be entitled to recover the attorneys’
fees and costs described in this Section.
     14. Survival. Notwithstanding anything to the contrary contained herein,
the provisions of Sections 5, et seq. hereof shall survive the termination of
this Agreement.
     15. Notice. All notices hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission or sent by certified,
registered or overnight mail, postage prepaid. Such notices shall be deemed to
have been duly given upon receipt, if personally delivered, upon telephonic
confirmation of receipt if sent by facsimile transmission, and if mailed, five
days after the date of mailing (two days in the case of overnight mail), in each
case addressed to the Parties at the following addresses or at such other
addresses as shall be specified in writing and in accordance with this Section:

         
 
  If to Employee:   Address shown on the employment records of the Company
 
       
 
  If to the Company or Employer   NCI Building Systems, Inc.

10943 North Sam Houston Parkway West
Houston, Texas 77064
Telecopier: (281) 477-9670
Attention: Chief Executive Officer

     16. Entire Agreement. This Agreement, together with the execution copies of
the agreements attached as exhibits hereto, supersedes any and all other
agreements, either oral or written, between the Parties hereto with respect to
the subject matter hereof, and contains all of the covenants and agreements
between the Parties with respect thereto. The specific arrangements referred to
herein are not intended to exclude or limit Employee’s participation in other
benefits available to Employee or personnel of the Company generally, or to
preclude or limit other compensation or benefits as may be authorized by the
Board at any time, or to limit or reduce any compensation or benefits to which
Employee would be entitled but for the Agreement.
     17. Modification. No change or modification of this Agreement shall be
valid or binding upon the Parties hereto, nor shall any waiver of any term or
condition in the future be so binding, unless such change or modification or
waiver shall be in writing and signed by the Parties hereto.
     18. Governing Law and Venue. This Agreement, and the rights and obligations
of the Parties hereunder, shall be governed by and construed in
Agreement
Page 9

 



--------------------------------------------------------------------------------



 



accordance with the laws of the State of Texas and venue for any action pursuant
hereto shall be in the appropriate state or federal court in Harris County,
Texas.
     19. Acknowledgment Regarding Counsel. Each of the Parties to this Agreement
acknowledges that he or it has had the opportunity to seek and has sought
counsel to review this Agreement and to obtain and has obtained the advice of
such counsel relating thereto.
     20. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which shall constitute one and
the same document.
     21. Assignment. Subject to compliance with the provisions of this
Agreement, each of the Company and Employer shall have the right to assign this
Agreement and its obligations hereunder to any of their Affiliates. No such
assignment shall operate to relieve Employer, the Company or any successor
assignor from liability hereunder, and this Agreement shall remain an
enforceable obligation of Employer, the Company and each such successor. The
rights, duties and benefits to Employee hereunder are personal to him, and no
such right or benefit may be assigned by him. For purposes of this Agreement,
all references herein to Employer and the Company is deemed to be also a
reference to any Affiliate of Employer or the Company that either has or is
required to assume the obligations of the Company pursuant to this section.
     22. Tax Withholding. The Company and/or Employer, as appropriate, may
withhold from any payments or benefits payable under this Agreement all federal,
state, city or other taxes that will be required pursuant to any law or
governmental regulation or ruling.
     23. Joint and Several Obligations. The duties and obligations of Employer
and the Company set forth herein shall be the joint and several obligations of
each of them.
     24. Estate. If Employee dies prior to termination of employment, any monies
that may be due him under this Agreement as of the date of his death will be
paid to his estate.
     25. Section 409A.
     a. If Employee is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 25(a), and if the
Payment under Section 5(b) hereof is subject to Section 409A, the character and
timing of the Payment shall be as determined in this Section 25(a). It is hereby
specified that the amount of the Payment under Section 5(b) that does not exceed
the limit specified in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) is
considered a separate payment and shall be paid at the time specified in
Section 5(b).
Agreement
Page 10

 



--------------------------------------------------------------------------------



 



To the extent that the Payment under Section 5(b) exceeds the limit specified in
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), such excess amount shall not
be payable before the earlier of (i) the date that is six months after
Employee’s termination, (ii) the date of Employee’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A. Employee shall be
a “specified employee” for the twelve-month period beginning on April 1 of a
year if Employee is a “key employee” as defined in Section 416(i) of the Code
(without regard to Section 416(i)(5)) as of December 31 of the preceding year or
using such dates as designated by the Compensation Committee of the Board in
accordance with Section 409A and in a manner that is consistent with respect to
all of the Company’s nonqualified deferred compensation plans. For purposes of
determining the identity of specified employees, the Compensation Committee of
the Board may establish procedures as it deems appropriate in accordance with
Section 409A.
     b. Employee and the Company agree that this Agreement is intended to comply
with Section 409A and that any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Section 409A.
     26. Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.
     27. Binding Effect. This Agreement shall be binding upon the Parties
hereto, together with their respective executors, administrators, successors,
personal representatives, heirs and assigns.
Agreement
Page 11

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth herein.
EMPLOYEE

         
By:
       
 
 
 
   

NCI BUILDING SYSTEMS, INC.

         
By:
       
 
 
 
   
 
  Todd R. Moore    
 
  Executive Vice President and General Counsel    

NCI GROUP, INC.

         
By:
       
 
 
 
   
 
  Todd R. Moore    
 
  Executive Vice President and General Counsel    

Agreement
Page 12

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
The following terms have the indicated meanings for purposes of this Agreement:
(a) “Affiliate” means any entity controlled by, controlling or under common
control with a person or entity.
(b) “Bonus Plan” means the Company’s Bonus Program, as amended and restated and
as may be amended, restated, extended, supplemented or otherwise modified in
writing from time to time in the sole discretion of the Board of Directors of
the Company or the Compensation Committee of the Board of Directors of the
Company.
(c) “Cause” shall mean: (i) Employee’s willful and continued failure to
substantially perform his duties and other obligations under this Agreement and
such failure continues for a period of thirty (30) days after written notice by
the Company of the existence of such failure; provided, however, that only one
such notice by the Company need be sent and, if such failure re-occurs
thereafter, no further notice and opportunity to cure such failure shall be
required; (ii) the willful engaging by Employee in gross misconduct materially
and demonstrably injurious to the Company, as determined by the Company; or
(iii) Employee’s conviction for committing an act of fraud, embezzlement, theft
or other act constituting a felony (which shall not include any act or offense
involving the operation of a motor vehicle); provided, however, that the Board
of Directors of the Company or the then current Chairman of the Board must first
provide to Employee written notice clearly and fully describing the particular
acts or omissions which the Board or the then current Chairman of the Board
reasonably believes in good faith constitutes Cause hereunder and an
opportunity, within thirty (30) days following the receipt of such notice, to
meet in person with the Board of Directors or the then current Chairman of the
Board to explain the alleged acts or omissions relied upon by the Board of
Directors and, to the extent practicable, to cure such acts or omissions. For
purposes of this Agreement, any termination of Employee’s employment for Cause
shall be effective only upon delivery to Employee of a certified copy of a
resolution of the Board of Directors of the Company, adopted by the affirmative
vote of a majority of the entire membership of the Board of Directors following
a meeting at which Employee was given an opportunity to be heard on at least
five (5) business days’ advance written notice, finding that Employee was guilty
of the conduct constituting Cause, and specifying the particulars thereof.
Further, for the purposes of this Agreement, no act or failure to act on
Employee’s part shall be considered willful unless done, or omitted from being
done, by Employee not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.
Agreement
Page 13

 



--------------------------------------------------------------------------------



 



(d) “Change in Control” of the Company means the occurrence of any of the
following events:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities;
     (ii) as a result of, or in connection with, any tender offer or exchange
offer, merger, or other business combination (a “Transaction”), the persons who
were directors of the Company immediately before the Transaction shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company;
     (iii) the Company is merged or consolidated with another corporation or
transfers substantially all of its assets to another corporation and as a result
of the merger, consolidation or transfer less than 50 percent of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former stockholders of the Company; or
     (iv) a tender offer or exchange offer is made and consummated for the
ownership of securities of the Company representing 30 percent or more of the
combined voting power of the Company’s then outstanding voting securities.
(e) “Common Stock” means the common stock, $.01 par value, of the Company.
(f) “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, that relates to the business as heretofore
conducted by the Company, or which is hereafter otherwise acquired or used by
the Company or its subsidiaries and Affiliates that is not generally known to
others in the Company’s area of business or, if known, was obtained wrongfully
by such other person or entity or with knowledge that it was proprietary or
confidential information of or relating to the business as heretofore conducted
by the Company or of or relating to the business of the Company or its
subsidiaries and Affiliates. Confidential Information shall include, without
limitation, trade secrets, methods or practices, financial results or plans,
customer or client lists, personnel information, information relating to
negotiations with clients or prospective clients, proprietary software,
databases, programming or data transmission methods, or copyrighted materials
(including without limitation, brochures, layouts, letters, art work, copy,
photographs or illustrations). It is
Agreement
Page 14

 



--------------------------------------------------------------------------------



 



expressly understood that the foregoing list shall be illustrative only and is
not intended to be an exclusive or exhaustive list of Confidential Information.
(g) “Good Reason” means any of the following events that occurs after a Change
in Control or within thirty (30) days prior to a Change in Control without
Employee’s prior written consent:
     (i) any reduction in the amount of Employee’s then current base salary in
excess of ten percent (10%) in any twelve month period;
     (ii) (A) a material reduction in the Employee’s title; or (B) a material,
adverse reduction in the duties or responsibilities of the Employee relative to
Employee’s duties or responsibilities as described in section 2 hereof;
     (iii) the breach or failure by the Company or Employer to perform any of
its material covenants contained in this Agreement; or
     (iv) any relocation of Employee’s principal place of employment outside the
Houston, Texas metropolitan area.
In order for a termination of the Employee to constitute a termination for Good
Reason, the Employee must notify the Company of the circumstances claimed to
constitute Good Reason in writing not later than the thirtieth (30th) day after
such circumstances have arisen or occurred and must provide the Company with at
least thirty (30) days within which to cure such circumstances before
terminating employment, and, failing a cure, the Employee must terminate his
employment within thirty (30) days following the expiration of such cure period.
(h) “Potential Change in Control” of the Company shall be deemed to have
occurred, if:
     (i) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Company;
     (ii) any person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Company; or
     (iii) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
Agreement
Page 15

 



--------------------------------------------------------------------------------



 



(i) “Potential Change in Control Period” means the period beginning on the date
the Potential Change in Control occurs and ending as of the earlier of (i) the
end of the month in which a Change in Control occurs or (ii) the date the Board
makes a good faith determination that the risk of a Change in Control has
terminated.
(j) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
Agreement
Page 16

 